Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 10880208 B1  has been reviewed and is accepted.  The terminal disclaimer has been  recorded.
Present application 17/119,275  is a continuation of 16/272,518 which has a US patent US 10880208 B1.  There non-statutory double patenting between child and parent application. The Applicant filed an electronic terminal disclaimer and that has been approved by US PTO on 03/04/2022.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5. 	Applicants invention is drawn to method including receiving, at a processor of a network interface card of a host device, a data packet with multicast header that includes a first source virtual IP address (VIP) and a destination multicast group designation, for transmission to a plurality of destination virtual machines; retrieving,  using the processor, a list of next hop destinations for the data packet based on the destination multicast group designation,  each next hop destination is one of a remote device different from the host device or a local virtual machine executing on the host device thereby allowing a customer’s virtual machines to communicate with each other, while restricting access to other customer’s virtual machines and data.

The Applicants independent claim 1 recites, inter alia a method of routing data packets in a virtual network, the method comprising: 
receiving, at a processor of a network interface card of a host device, a unicast data packet for transmission to one or more destination virtual machines; 
extracting, using the processor, a multicast data packet from the unicast data packet;
 retrieving, using the processor, a list of next hop destinations for the multicast data packet based on a destination multicast group designation; 
replicating, by the processor, the multicast data packet for each next hop destination;
 encapsulating, by the processor, each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and
 transmitting, by the processor, the encapsulated packets.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Tessmer et al. [US 20150280928 A1] discloses in para  [0050]The controller in some of these embodiments selects one or more PTEPs for each logical switch and programs the tunneling IP (VTEP-IP) addresses of these chosen PTEPs onto the ToRs. These PTEPs serve as candidate intermediate destination tunneling endpoints for BUM traffic from ToRs. For such a ToR to send BUM traffic onto a particular logical switch, it tunnels the BUM packet to one of these PTEPs using unicast. The PTEP can then send the BUM packet to a multicast group that corresponds to the particular logical switch and replicate the packet to other ToRs over unicast VXLAN tunnels.
Prior art Allan  [US 20170078188 A1] discloses in para [0051] Fig. 2, If the computing network device is a replication node for the source group tree for the selected multicast group, then multiple branches are present to which the computing network device must forward the multicast traffic of the multicast group that is currently being processed. A branch from this set of branches in the source group tree is selected (Block 211). A check is made whether a leaf or replicating node is adjacent to the computing network device along the selected branch (Block 213). If there is an adjacent leaf or replicating node, then the computing network device configures itself to forward multicast group traffic on this branch using the multicast group label (Block 219). 
And in para [0052] If the selected branch does not lead to an adjacent leaf or replicating node, then the next replicating node or leaf on the selected branch is identified (Block 215). The identification of the next leaf or replicating node can be determined by traversing the branch or through similar techniques. Once the leaf or replicating node is identified, then the computing network device is configured to forward multicast group traffic on this branch to the next replicating node or leaf using a unicast label and a multicast group label (Block 217). 
The prior art Kotha et al. [US 20040028058 A1] discloses in para [0107]Fig. 6,  That is, by bringing into correspondence with each of the VLAN-ID (TAG #1, #2) of the VLAN100-1, 100-2, the VLAN information DB330 stores MAC addresses of each of communication nodes 102 and 104 belonging to each of the VLAN100-1 and 100-2, and any of the ports 200 and 202 (FIGS. 1 and 2) of the switching device 20 to which each of the communication nodes 102 and 104 is connected
However the combination of prior arts does not discloses for independent claims 1, 9 and 17
encapsulating, by the processor, each replicated packet with a unicast header that includes a next hop destination virtual IP address (VIP) indicating the next hop destination; and
 transmitting, by the processor, the encapsulated packets.
	
Therefore, independent claims 1, 9 and 17  are allowed for these above reasons. The respective dependent claims of independent claims 1, 9 and 17  are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Banavalikar [US 20160359729 A1] Multi-dimensional packet handling at overlay virtual network tunneling endpoints
Krause [US 20140032796 A1] Input/output processing 
Zhu (US 20140036892 A1) System and method for universal wireless distribution
Lee (US 20040077335 A1) Authentication method for fast handover in a wireless local area network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413